AO 245B (Rev, 02.'18;)   Judgment in a Criminal Case
                         Sheet 1



                                            UNITED STATES DISTRlCT COURT
                                                                   District of Montana                                  C!f>j}.,   lr;}   r)'~-n \~,
                                                                                                                           Plf.-'tp!':t ('" ' " '- "
                                                                            )
                UNITED STATES OF AMERICA 	                                  )     JUDGMENT IN A CRIMINAL CAmi"'
                                     v. 	                                   )

                                                                            )

                         MARIA DAWN BELL 	                                        Case Number: CR 18-28-GF-BMM-01
                                                                            )
                                                                            )     USM Number: 17229-046
                                                                            )
                                                                            )      Samlr Faerevik Aarab
                                                                                  Defendant's Attorney
                                                                            )
THE DEFENDANT: 

Ii1I pleaded guilty to count(s)         2 of the Indictment 

o pleaded nolo contendere to count(s)
    which was accepted by the court.
o was found guilty on count(sJ
    after a plea of not guilty.

The defendant is adjudicated gUilty of these offenses:

Title & Section                      Nature of Offense                                                      Offense Ended
  18 U.S.C. § 1343                    Wire Fraud                                                             April 19,2018                       2




       The defendant is sentenced as provided in pages 2 through            6 _ _ of this judgment The sentence is imposed pursuant to
                                                                           __
the Sentencing Refonn Aet of 1984.
    The defendant has been found not guilty on count(s)
Ii1I Count(s)     ~___________________                    li1Iis     o are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days ofany change of name, residence,
or mailing address until all fines, restitution, costs, and speeial assessments imposed by this jud~ment are fully paid. If ordered to pay restitution,
the defenClant must norifY the court and United States attorney ofmaterial c~anges in economIC circumstances.




                                                                           Brian Morris. United States District Judge
                                                                          Name and Title ofJudge


                                                                           101412018
                                                                          D,",
AD 245B (Rev, 02/1 8) Judgment in a Criminal Case
                      Sheet 4---Probation
                                                                                                   Judgment   Page ~ of             6
DEFENDANT: MARIA DAWN BELL
CASE NUMBER: CR 18"28-GF"BMM-01
                                                           PROBATION

You are hereby sentenced to probation for a telm of:
     Two (2) years




                                                    MANDATORY CONDITIONS
1,  You must not commit another federal. state or local crime.
2,  You must not unlawfully possess a controlled substance,
3,  You must refrain from any unlawful use of a controlled substance, You must submit to one drug test within IS days of placement on
    probation and at least two periodic drug tcsts thereafter, as determined by the cour!,
             o  The above drug testing condition is suspended, based on the court's detennination that you pose a low risk of future
                substance abuse, (check if applicable)
4,   III You must cooperate in the collection of DNA as directed by the probation officer, (check if applicable)
5,  0 You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U,s.c, § 20901, e/ seq,)
          as directed by the probation officer, the Bureau of Prisons. or any state sex offender registration agency in the location
          where you reside, work~ are a student, or were convicted of a qualifying offense. (check if applicable)
6.  0 You must participate in an approved program for domestic violence. (check ijapplicabJe)
7,   iti You must make restitution in accordance with 18 U,S,c, §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664, (check if applicable)
8, You must pay the assessment imposed in accordance with 18 U,S,c, § 3013,
9,  If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet ofthis judgment.
10, You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
    fines, or special assessments,


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions On the attached
page,
 AO 2458 (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 4A ."""- Probation
                                                                                                 Jndgment-PUle        3       of _ _-"6'--__


DEFENDANT: MARIA DAWN BELL
CASE NUMBER: CR 18-28-GF-BMM-01

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep infonned, report to the court about, and bring about impruvements in your conduct and condition.

I. 	 You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
      you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2. 	 After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer~ and you must report to the probation officer as instructed.
3. 	 You must not knowingly leave the federal judicial district where you are authorized to reside without first getting pennission from the
      court or the probation ollicer.
4. 	 You must answer truthfully the questions asked by your probation officer.
S. 	 You mllSt live at a place approved by the probation oflicer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours ofbeeoming aware of. ehange or expected change.
6. 	 You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. 	 You mllSt work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. tfyou do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notIfy the probation officer at least 10 days before the change. If notifying the probation ollicer at least 10
      days in advance is not possible due to unanticipated circumstances. you must notifY the probation officer within 72 hours of
      hecoming aWare of a change or expected change.
S. 	 You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9. If you arc arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
lO, You must not ovm, possess, or have aceess to a firearm, ammunition. destructive device. or dangerous weapon (i.e" anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as noochakus or tasers).
11, 	 You must not act or make any agreement with a law enforcement agency to act as a confidentjal human source or informant without
      first getting the permission of the court.
12. 	 If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13. 	 You must follow the instruction. of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the coult and has provided me with a ,,{ritten copy of this
judgment containing these conditions. For further infonnation regarding these conditions. see Overview ofProbation and Supervised
Release Conditions, available at: www,uscourts.gov.

Defendant's Signature 	                                                                                   Date
AO 2458 (Rev. 02/u1) Judgment in a. Crimine.1 Case
                     Sheet 4D - Probation
                                                                                           Judgment   Page   4       of    6
DEFENDANT: MARIA DAWN BELL
CASE NUMBER: CR 18-28-GF-BMM-01

                                          SPECIAL CONDITIONS OF SUPERVISION

1. The defendant shall submit her person, residence, place of employment, vehicles, and papers, to a search. with or 

without a warrant by any probation officer based on reasonable suspicion of contraband or evidence in violation of a 

condition of release. Failure to submit to search may be grounds for revocation. The defendant shall wam any other 

occupants that the premises may be subject to searches pursuant to this condition. The defendant shall allow seizure of 

suspected contraband for further examination. 


2. The defendant shall participate in a program for mental health treatment as deemed necessary by the United States
Probation Officer. until such time as the defendant is released from the program by the probation officer. The defendant is
to pay part or all of the cost of this treatment. as directed by the United States Probation Office.

3. You must not engage in any form of gambling (including, but not limited to, lotteries, on-line wagering, sports belting)
and you must not enter any casino or other establishment where gambling is the primary purpose (e.g., horse race tracks,
off-track betting establishments). You must obtain permission from the United States Probation Office before entering a
restaurant located in a casino Or other establishment where gambling is the primary purpose.

4. The defendant shall refrain from excessive use of alcohol. Excessive use of alcohol is defined by this Court as.08 BAC
or above.

5. The defendant shall participate in SUbstance abuse testing, to include not more than 104 urinalysis tests, not more than
104 breathalyzer tests, and not more than 36 sweat patch applications annually during the period of supervision. The
defendant shall pay all or part of the costs of testing as directed by the United States Probation Office.

6. The defendant shall not possess, ingest or Inhale any toxic substances such as, but not limited to. synthetic marijuana
andlor synthetic stimUlants that are not manufactured for human consumption, for the purpose of aHering the defendant's
mental or physical state.

 7. The defendant shall not purchase, possess, use, distribute or administer marijuana, or obtain or possess a medical 

 marijuana card or prescription. 


8. All employment must be approved in advance in writing by the United States Probation Office. The defendant shall 

consent to third-party disclosure to any employer or potential employer. 


 9. The defendant will provide the United States Probation Officer with any requested financial information and shall incur
 no new lines of credit without prior approval ofthe United States Probation Officer. You must notify the Probation Officer of
 any material changes in your economic circumstances that might affect your ability to pay restitution, lines or special
 assessments.

10. While on supervision, the defendant will fulfrll all tax obligations in adherence to Intemal Revenue Service 

requirements. 


11. The defendant shall pay restitution in the amount of $8,989.44. The defendant is to make payments at a rate of as 

directed by United States Probation. Payment shall be made to the Clerk, United States District Court, Missouri River 

Courthouse, 125 Central Avenue West, Ste. 110, Great Falls, MT 59404 and shall be disbursed to: 


Blackfeet Community College 

PO Box819 

Browning, MT 59417 

AD 245B (Rev. 02/18)    Judgment 1n:il Crimi~J Case
                        Sheet S Criminlil Monetal'y Penalties
                                                                                                     Judgment - Paue ~"._5__ of            6
 DEFENDANT: MARIA DAWN BELL
 CASE NUMBER: CR 18-28-GF-BMM-01
                                                CRIMINAL MONETARY PENALTIES
         The defendant must pay the total crimini! monetary penalties lll1der the schedule of payments on Sheet 6.


                         Assessment                  JVTA As•• ssment*            Fine                      Restitution
 TOTALS              S 100.00                     $ NIA                       S WAIVED                    $ 8,989.44



 o 	The detennination of restitution is deferred lll1til _ _ _ _ • An         Amended Judgment in a Criminal Case (AO USC) will be entered
         after such detennination.

 !!J 	   The derendant must make restitution (including commlll1ity restitution) to the following payees in the amount listed below.

         If the defendant makes a partial payment, each payee shall reeeive an approximately propOrtioned payment, unless specified otherwise in
         the priority order or percentage payment column below. However, pursuant to 18 U,S,c' § 3664(1). all nonfederal victims must be paid
         before the I:nited States is paJd.

 Name of Payee                                                    Total LOSS*fl            Restitution Ordered            Priority or Percentage
  Blackfeet Community College                                                                           $8,989.44
  P,O, Box 819

  Browning, MT 59417




TOTALS 	                               $ _ _ _ _ _ _0:::.,0:::0c-           $ _ _ _ _ _ _~8.~98~9~,4~4C_


 o	      Restitution amount ordered pursuant to plea agreement $ _ _ _ _ _ _ _ _ __

 o 	 The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
         fiftecnth day after the date of the judgment, pursuant to 18 U.S,c' § 3612(1), All of the payment options on Sheet 6 may be subject
         to pelUllties for delinquency and default. pursuant to 18 U,S,C. § 3612(g),

!!J 	    The court detennined that the defendant does not have the ability to pay interest and it is ordered that:

         li 	the interest requirement is waived for the 0 fine (ij restitutLon,
         o 	 the interes1 requirement for the 0 fine 0 restitution is modified as follows:
• Justice for Victims ofTraflicking Act 0[20[5, Pub, L. No, 114-22, 

•• Findings for the total amount onosses are required lll1der Chapters I09A, 110, I lOA, and 113A of Tille 18 for offenses committed 011 or 

after September 13, 1994, but before April 2), 1996,                                   .

AD 245B (Rev".02/l8) Judgment in a Criminal Case
                      Sheet 6·· Schedule of Payments
                                                                                                              Judgment ~ Page    _6__      of           6
DEFENDANT: MARIA DAWN BELL
CASE NUMBER: CR 18-28-GF-BMM-01

                                                           SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the tot.1 criminal monetary penalties is due as follows:

A     0    Lump sum payment of $ _ _ _ _ _ _ _ due immediately, balance due

           o      not later than 	                                   , or
           o      in accordance with     0    C,       0    D,   o    E,or      D F below; or
B     0    Payment to begin inunediately (may be combined with               DC,          D D, or      0 F below); or

C     D Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                            over a period of
                           (e.g.• months or years), to commence                        (e.g.. 30 or 60 days) alter the dale ofthis judgment; or

D	 D       Payment in equal        _ _ _ _ _ (e.g.. Wee/dy, monthly. quarterly) installments of $ _-..,_-;;--..,_ over a period of
                           (e.g., months or yeaTS). to commence _____ (e,g,. 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E     D 	 Payment during the term ofsupervised release will commence within                     (e.g., 30 or 60 days) alter release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     01 	 Special instructions regarding the palment of criminal monetary peMlties:
            Special assessment shall be immediately due and payable. Restitution as directed on page 4 and 50flhis
            judgment.




Unless the court has expressly ordered otherwise, ifthis jud.&ment imposes impriscnment, payment ofcriminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Finaneial Responsibility Program, are made to the clerk ofthe court.

The defendant shall receive credit for aU payments previously made toward any criminal monetary penalties imposed.



D     J oint and Several

      Defendant and Co-Defendant Names and Ca.,. Numbers (including defendant numbe.r), Total Amount, Joint and Several Antount,
      and corresponding payee, if appropriate.




D     The defendant shall pay the cost of prosecution.

      The defendant shall pay the fullowing court cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (I) assessment, (2) restitution principel, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
